DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38, 41, 47-48, 50-51, 53, 58-60 and 62-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 8,994,613) in view of Lee et al. (US 6,456,438).
Regarding claims 38, 51 and 63-65, Johnson discloses, a method for providing digital eyewear (Figs. 1-2 and 5-6) comprising:

providing a dynamic eye tracking mechanism (122) in communication with the lens,
wherein the dynamic eye tracking mechanism utilizes optical parameter measurements derived from one or more activities of an eye of a wearer (Col. 7, lines 12-15) of the eyewear (122), wherein the optical parameter measurements include one or more of: corneal measurements, eye lens measurements, iris measurements, or retinal measurements (see 604 of Fig. 6 and associated text);
recognizing a distinct physical object (330) in the wearer’s field of view, by a computer processor (118, 314), wherein object recognition is utilized with the optical parameter measurements to modify any of brightness, clarity, contrast, color, frequency spectrum, shading or inverse shading, of a wearer’s view of the recognized object (Col. 1, lines 24-26), the recognized object including one or more of a physical phone, tablet, or laptop, otherwise within the wearer’s field of view, that are not part of the digital eyewear (330, 560);
wherein modification is specific to the recognized object (Col. 1, lines 21-26) and includes one or more of: illumination, shading, or inverse-shading (Col. 1, lines 21-26) of the recognized object from outside the recognized object, wherein illumination includes increasing a brightness the recognized object to greater than ordinary brightness, wherein shading includes reducing a brightness of the recognized object to less than an ordinary brightness, and wherein inverse shading includes reducing a brightness of a region near the recognized object to increase a relative brightness of the recognized object relative to its environment;
wherein the modification is projected (128, 132) toward one side of the lens from a source external to the lens, wherein the digital imagery (130, 134) is viewable by a user of the 
wherein the modification is performed separately and differently for a first lens and a second lens (128, 130, 132, 134).
Johnson does not explicitly disclose the illumination, shading or inverse-shading of the recognized object from outside the recognized object, wherein the illumination includes increasing a brightness of the recognized object to greater than ordinary brightness, wherein shading includes reducing a brightness of the recognized object to less than an ordinary brightness, and wherein inverse shading includes reducing a brightness of a region near the recognized object to increase a relative brightness of the recognized object relative to its environment.
Lee teaches, from the same field of endeavor that in digital eyewear (Fig. 4) that it would have been desirable to make the illumination, shading or inverse-shading of the recognized object from outside the recognized object, wherein the illumination includes increasing a brightness the recognized object to greater than ordinary brightness (Col. 6, lines 45-67, Col. 7, lines 1-19 and 32-51), wherein shading includes reducing a brightness of the recognized object to less than an ordinary brightness (Col. 6, lines 45-67, Col. 7, lines 1-19 and 32-51), and wherein inverse shading includes reducing a brightness of a region near the recognized object to increase a relative brightness of the recognized object relative to its environment (Col. 6, lines 45-67, Col. 7, lines 1-19 and 32-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the illumination, shading or inverse-shading of the recognized object from outside the recognized object, wherein the illumination 
Regarding claims 41, 47-48, 53 and 59-60, Johnson in view of Lee discloses and teaches as set forth above, and Johnson further discloses, the display is utilized with any of a smartphone, personal computer, laptop, desktop, and portable device (330, 560), the optical parameter measurements include two or more of the activities of the eye conducted with respect to the same object (122 of Fig. 1 and see 604 of Fig. 6 and associated text), and the two or more activities include one or more of: a combination of a gaze direction and an eyeblink, a combination of a first and a second gaze direction (122 of Fig. 1 and see 604 of Fig. 6 and associated text).
Regarding claims 50, 58 and 62, Johnson in view of Lee discloses and teaches as set forth above, and Johnson further discloses, recognizing the object by a computer processor includes one or more of: identifying a location of one or more physical screens for the one or more recognized objects (Col. 1, lines 24-26, 330, 560 and see 610 of Fig. 6 and associated text), and an object viewed by the digital eyewear is unshaded but the area outside of the object is shaded (Col. 1, lines 24-26 and see 128, 130, 132, 134).
Regarding claim 66, Johnson in view of Lee discloses and teaches as set forth above, and Johnson further discloses, the modification causes a brightness of the recognized object to .

Claims 39-40, 43-44, 52, 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 8,994,613) in view of Lee et al. (US 6,456,438) as applied to claim 38 above, and further in view of Abbott, III et al. (US 2002/0044152; already of record).
Johnson in view of Lee remains as applied to claim 38 above.
	Johnson in view of Lee does not disclose shading or inverse shading is utilized based upon the dynamic eye tracking mechanism and the optical parameter measurements, shading or inverse shading is provided when viewing a display that is not part of the digital eyewear, algorithms for the shading and the inverse shading are provided within the digital eyewear, the algorithms are provided to transform non-visual spectrum to visible information, and the algorithms are provided to transform non-visual spectrum to visible information.
Abbott teaches, from the same field of endeavor that in digital eyewear that it would have been desirable to make shading or inverse shading is utilized based upon the dynamic eye tracking mechanism and the optical parameter measurements (Paragraphs 0044, 0047 and 0074), shading or inverse shading is provided when viewing a display (118) that is not part of the digital eyewear (see Figs. 1-8), algorithms for the shading and the inverse shading are provided within the digital eyewear (Paragraphs 0047, 0074 and 118), the algorithms are provided to transform non-visual spectrum to visible information (Paragraphs 0044, 0047 and 0074), and the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make shading or inverse shading is utilized based upon the dynamic eye tracking mechanism and the optical parameter measurements, shading or inverse shading is provided when viewing a display that is not part of the digital eyewear, algorithms for the shading and the inverse shading are provided within the digital eyewear, the algorithms are provided to transform non-visual spectrum to visible information, and the algorithms are provided to transform non-visual spectrum to visible information as taught by the digital eyewear of Abbott in the combination of Johnson in view of Lee since Abbott teaches it is known to include these features in digital eyewear for the purpose of providing digital eyewear that presents information to a user efficiently with a low degree of interruptibility.

Claims 42 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 8,994,613) in view of Lee et al. (US 6,456,438) in view of Abbott, III et al. (US 2002/0044152; already of record) as applied to claim 39 above, and further in view of Spitzer (US 5,886,822; already of record).
Johnson, Lee and Abbott remains as applied to claim 39 above.
Johnson, Lee and Abbott does not disclose the shading or inverse shading is provided by a polarized filter.
Spitzer teaches, from the same field of endeavor that in eyewear that it would have been desirable to make the shading or inverse shading is provided by a polarized filter (see 804 of Fig. 4 and associated text).
.

Claims 45 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 8,994,613) in view of Lee et al. (US 6,456,438) in view of Abbott, III et al. (US 2002/0044152; already of record) as applied to claim 39 above, and further in view of Farris (US 5,305,012; already of record).
Johnson, Lee and Abbott remains as applied to claim 39 above.
Johnson, Lee and Abbott does not disclose the shading comprises translucency shading is provided for reading material.
Farris teaches, from the same field of endeavor that in a wearable optics device that it would have been desirable to make the shading comprises translucency shading is provided for reading material (Col. 1, lines 64-68, Col. 2, lines 1-2 and Col. 6, lines 31-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the shading comprises translucency shading is provided for reading material as taught by the eyewear of Farris in the combination of Johnson, Lee and Abbott since Farris teaches it is known to include this feature in eyewear for the purpose of effectively reducing the intensity of light rays.

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 8,994,613) in view of Lee et al. (US 6,456,438) in view of Abbott, III et al. (US 2002/0044152; already of record) as applied to claim 39 above, and further in view of Tseng et al. (US 2006/0140502; already of record).
Johnson, Lee and Abbott remains as applied to claim 39 above.
Johnson, Lee and Abbott does not disclose if ambient light is above a predetermined value then the shading is utilized.
Tseng teaches, from the same field of endeavor that in eyewear that it would have been desirable that if ambient light is above a predetermined value then the shading is utilized (Paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that if ambient light is above a predetermined value then the shading is utilized as taught by the eyewear of Tseng in the combination of Johnson, Lee and Abbott since Tseng teaches it is known to include this feature in eyewear for the purpose of providing eyewear with improved contrast.

Claims 49 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 8,994,613) in view of Lee et al. (US 6,456,438) as applied to claims 38 and 51 above, and further in view of in view of Lemelson et al. (US 2002/0105482; already of record).
Johnson in view of Lee remains as applied to claims 38 and 51 above.
Johnson in view of Lee does not disclose modifying the view of the recognized object includes one or more of: shading or unshading the recognized object, shading or unshading a 
Lemelson teaches, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make modifying the view of the recognized object includes one or more of: shading or unshading the recognized object, shading or unshading a second object associated with the recognized object, highlighting or unhighlighting the recognized object, highlighting or unhighlighting a second object associated with the recognized object, increasing or decreasing a resolution of the recognized object (Paragraphs 0066 and 0115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make modifying the view of the recognized object includes one or more of: shading or unshading the recognized object, shading or unshading a second object associated with the recognized object, highlighting or unhighlighting the recognized object, highlighting or unhighlighting a second object associated with the recognized object, increasing or decreasing a resolution of the recognized object as taught by the digital eyewear of Lemelson in the combination of Johnson in view of Lee since Lemelson teaches it is known to include these features in digital eyewear for the purpose of providing hands free digital eyewear in which a user is able to use more efficiently.
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Johnson does not show anything to do with using a dynamic eye tracking mechanism for object recognition.  The Examiner points out that 
In response to applicant’s arguments that Johnson does not disclose the parameters personalized to the user are responsive to a distinct physical object, the distinct physical object being identified in response to object recognition by a computer processor. The Examiner points out that Johnson discloses receiving physiological data that are parameters personalized to the user in response to a distinct physical object (Col. 10, lines 23-35), and the distinct physical object being identified in response to object recognition (Col. 10, lines 61-67 and Col. 11, lines
1-2) by a computer processor (118, 314).
In response to applicant’s arguments that Johnson does not show or suggest illumination, shading or inverse shading as recited in the claim. Johnson’s operation of its TV 560 does not show or suggest “illumination ... from outside the recognized object”. Johnson’s operation of a transparent/translucent display does not show or suggest “recognizing a distinct physical object ... by a computer processor”, “wherein modification is specific to the recognized object”, “wherein illumination includes increasing a brightness of the recognized object to greater than 
In response to applicant’s arguments that Johnson does not “recognize…by a computer processor” a “distinct physical object in the wearer’s field of view”.  The Examiner points out that Johnson meets the limitations of “recognize…by a computer processor” a “distinct physical object in the wearer’s field of view” (see Col. 1, lines 66-67, Col. 2, lines 1-13, Col. 8, lines 62-64 and Col. 11, lines 23-47 of Johnson).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        08/07/2021